DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   SUNAY MARTINEZ, a/k/a f/k/a
                          SUNAY GALAN
                            Appellant,

                                     v.

               FRANK LOPEZ, MIGUEL ROSARIO, and
               FLORIDA DEPARTMENT OF REVENUE,
                           Appellees.

                              No. 4D20-1064

                              [August 5, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Renatha S. Francis, Judge; L.T. Case No.
502018DR003698XXXXMB.

  Marti Goldstein of Marti Goldstein, P.A., Coral Gables, for appellant.

    Stephanie McQueen of Stephanie McQueen, P.A., West Palm Beach,
for appellee Frank Lopez.

  No brief filed for appellee Florida Department of Revenue.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE E., Associate Judge,
concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.